Case: 15-40902      Document: 00513391811         Page: 1    Date Filed: 02/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                    No. 15-40902                                      FILED
                                  Summary Calendar                             February 23, 2016
                                                                                 Lyle W. Cayce
                                                                                      Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ZEBA NICK WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CR-576


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Zeba Nick Williams
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Williams has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. Although counsel addresses the validity of Williams’s appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40902    Document: 00513391811     Page: 2   Date Filed: 02/23/2016


                                 No. 15-40902

waiver, counsel does not discuss the district court’s compliance with Federal
Rule of Criminal Procedure 11. An appeal waiver in the plea agreement does
not waive the district court’s compliance with Rule 11 or the need to brief this
issue adequately in an Anders brief. See United States v. Carreon-Ibarra, 673
F.3d 358, 362 n.3 (5th Cir. 2012); see also United States v. Brown, 328 F.3d
787, 789-90 (5th Cir. 2003). Nevertheless, our independent review confirms
that the guilty plea was knowing and voluntary.      We therefore concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2